In Postal Tel. Cable Co. v. Minderhout, 195 Ala. 420,71 So. 91, it was expressly and finally settled that this court would not review the finding of fact made by the Court of Appeals, *Page 142 
and this authority has here been consistently followed by an unbroken line of decisions. Ex parte McMahen  Sons, 213 Ala. 642,106 So. 57.
I am therefore utterly unable to see any occasion here for a discussion of any of the facts presented on the motion for a new trial, as for the purpose of any review here the finding thereon is wholly immaterial. Indeed, the usual course is to pretermit a consideration of the motion for new trial when the cause is reversed for errors upon the main trial, as in the instant case. The case should here be treated as any other case and in conformity to the well-established rule. The function of this court is simply to declare the law applicable to the case in hand. I therefore respectfully confine my concurrence to the result only of a denial of the writ.
ANDERSON, C. J., concurs in the foregoing view.